Order entered March 10, 2020




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00719-CR
                               No. 05-19-00724-CR
                               No. 05-19-00726-CR
                               No. 05-19-00727-CR
                               No. 05-19-00731-CR
                               No. 05-19-00733-CR
                               No. 05-19-00734-CR
                               No. 05-19-00750-CR

                   MICHAEL DON GONZALES, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 296-80901-2018, 296-80914-2018, 296-81450-2018,
     296-81451-2018, 296-81453-2018, 296-81455-2018, 296-81454-2018,
                              296-81452-2018

                                     ORDER

      This case has been submitted. The State asserts there is an inaccuracy in the
reporter’s record. On pages 185 and 186 of the reporter’s record for the open plea
hearing of March 28, 2019, the trial court told appellant that the penalty range for
the offenses in cause numbers 296-80901-2018, 296-80914-2018, 296-81450-
2018, and 296-81452-2018 was “25 years to 99 years or life in prison.” According
to the reporter’s record, the trial court then sentenced appellant to “15 years
confinement.” The State asserts the trial court’s statements in the reporter’s record
that the sentence in these cases is “15 years confinement” are typographical errors.
Appellant has not agreed that the reporter’s record is inaccurate.

       Pursuant to Texas Rule of Appellate Procedure 34.6(e)(2), (3), we ORDER
the trial court to conduct a hearing with the court reporter present and determine
whether the reporter’s record is inaccurate concerning the sentences assessed. If
the trial court determines the reporter’s record is inaccurate, the trial court shall
order the court reporter to conform the reporter’s record to what occurred in the
trial court and to file a corrected volume of the open plea hearing held on March
28, 2019, in this Court within fifteen (15) days of the trial court’s order.

      We ORDER the trial court to make findings of fact concerning whether the
reporter’s record is inaccurate and to file those findings with this Court within
THIRTY DAYS of this order.
      We DIRECT the Clerk to send a copy of this order to the Honorable John
Roach, Jr., Presiding Judge of the 296th District Court, to Janet L. Duggar, Official
Court Reporter in and for the 296th District Court, and to counsel for all parties.

       We ABATE this appeal for the trial court to hold the hearing. The appeal
will be reinstated when the trial court’s findings of fact and, if appropriate, the
corrected reporter’s record, are filed with this Court, or within thirty days of this
order, whichever comes first.




                                             /s/    LANA MYERS
                                                    PRESIDING JUSTICE